Fourth Court of Appeals
                                     San Antonio, Texas
                                            May 17, 2022

                                        No. 04-20-00569-CV

             CITY OF SAN ANTONIO by and through The San Antonio Water System,
                                     Appellant

                                                  v.

                                  CAMPBELLTON ROAD, LTD,
                                         Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-13949
                           Honorable John D. Gabriel Jr., Judge Presiding

                                              ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice (not participating)
                  Liza A. Rodriguez, Justice

           Appellee’s motion for rehearing is DENIED.




                                                        _________________________________
                                                        Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2022.



                                                        ___________________________________
                                                        Michael A. Cruz,
                                                        Clerk of Court